 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDEquitableLifeInsuranceCompanyandInsuranceWorkersInternationalUnion,AFL-CIO. Case 8-CA-3482.February 27, 1967SUPPLEMENTAL DECISIONBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn October 30, 1964,theNationalLaborRelations Board issued a Decision and Order in theabove-entitledproceeding,'findingthattheRespondent had refused to bargain collectively withthe Charging Party as the duly certified bargainingrepresentative of employees in the unit foundappropriate by the Board,in violation of Section8(a)(5) and(1) of the National Labor Relations Act, asamended,and ordering it to cease and desisttherefrom and to take certain appropriate action.Thereafter,because of developments in courtlitigation involving the Board's unit determinationsin the insurance industry,the Board decided toreconsider its findings in this case. Therefore, onOctober 4,1966,the Board issued an order grantingleave to the parties to file briefs directed to the unitfinding.Briefswere thereafterduly filed by theRespondent and the General Counsel.Pursuant to the provisions of Section 3(b) of theAct, theBoard has delegated its powers inconnection with this case to a three-member panel.The Respondent argues that the Board,in findingthatcertainemployeesconstitutedaunitappropriateforthepurposesofcollectivebargaining,was controlled by the extent of theUnion'sorganization,andthattheunitdetermination was invalid under Section 9(c)(5) ofthe Act.For the reasons heretofore set forth in theBoard'sSupplementalDecisionandOrder inWestern & SouthernLifeInsurance Company,163NLRB 138, and inMetropolitan Life InsuranceCompany(Woonsocket,R.I.),156 NLRB1408, wefind no merit in this argument.2Accordingly, wereaffirm the unit finding in our Decision and Orderheretofore issued in this case.1149 NLRB 359.2The unit found appropriate in the present case consists ofdebit agents employed at the Respondent's district office inSteubenville,Ohio, and the detached office in East Liverpool,Ohio, with certain specified exclusions Inclusion of the detachedofficederives from the fact that a detached office is administeredas part of the district office and hence is appropriately includedwith its parent office even though the two offices may be somedistance apartSeeMetropolitanLifeInsuranceCompany(Woonsocket,R.I.), supra,footnote 22.The John J.Corbett Press, Inc.and TheNewHaven Typographical Union No. 47, a/wInternationalTypographicalUnion,AFL-CIO. Case 1-CA-5421.February 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 10, 1966, Trial Examiner LaurenceA. Knapp issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief. The GeneralCounsel also filed a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case,' and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, andhereby orders that the Respondent, The John J.Corbett Press, Inc., New Haven, Connecticut, itsofficers, agents, successors, and assigns, shall taketheactionsetforth in the Trial Examiner'sRecommended Order.'Respondent's request for oral argument is hereby denied asthe record,including the exceptions and briefs,adequatelyreflects the issues and the positions of the parties.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: This case washeard in New Haven, Connecticut, on July 26-27 and on163 NLRB No. 15163 NLRB No. 26